Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 SCHEDULE 14A (Rule 14A-101) PROXY STATEMENT PURSUANT TO SECTION 14(a) OF THE SECURITIES EXCHANGE ACT OF 1934 Filed by the Registrant þ Filed by a Party other than the Registrant o Check the appropriate box: o Preliminary Proxy Statement oConfidential, For Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) oDefinitive Proxy Statement o Definitive Additional Materials þSoliciting Materials Pursuant to Section 240.14a-12 ENZON PHARMACEUTICALS, INC. (Name of Registrant as Specified in its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): þ No fee required. o Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. 1) Title of each class of securities to which the transaction applies: 2) Aggregate number of securities to which transaction applies: 3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): 4) Proposed maximum aggregate value of transaction: 5) Total fee paid: o Fee paid previously with preliminary materials. o Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. 1) Amount Previously Paid: 2) Form, Schedule or Registration Statement No.: 3) Filing Party: 4) Date Filed: The following is a prepared statement made by Jeffrey H. Buchalter, Chairman, President and Chief Executive Officer of Enzon Pharmaceuticals, Inc., at Enzons 2009 annual meeting of stockholders held on May 21, 2009: Over the past 4.5 years since I joined and became the President and CEO of Enzon we have worked diligently to build a biopharmaceutical company that was financially strong and embraced innovation and novelty. Recognizing the intrinsic risks associated with developing new therapeutics we establish objectives to mitigate risk in several ways: 1. Hire the best and most experienced individuals to work on these programs. 2. Balance the pipeline by utilizing multiple technology platforms, and 3. Remain disciplined and know when to stop investing in a drug candidate (MBL) . Enzon today is exactly what we sought to create. We have reduced our debt, we have increased our revenues, and we have built an exciting and novel pipeline. Going forward, shareholders should remain confident that our fundamentals are strong allowing us to invest in our collective future by continuing to develop our pipeline. In addition, we are very excited about the continued growth we have seen with Oncaspar and, as you know, we are investing in next generation replacement products for both Adagen and Oncaspar. The success of these programs will create even more value for these products as opportunity to commercialize them globally will be more feasible and the manufacturing processes will be state of the artmeaning the cost of manufacturing them should improve.
